        Case 1:19-cv-00286-SDG Document 12 Filed 12/26/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNDERSEA RECOVERY                         )
CORPORATION,                              )
                                          )
             Plaintiff,                   )         Civil Action No.:
                                          )         1:19-cv-00286-SDG
             v.                           )
                                          )
MADERO HOLDING, S.A. de C.V.,             )
                                          )
             Defendant.                   )

         RESPONSE TO THE COURT’S AUGUST 27, 2019 ORDER

      Per the Court’s August 27, 2019 Order (the “Order”), Plaintiff UnderSea

Recovery Corporation (“Plaintiff”) shall file, on or before January 1, 2020, proof

that service was properly made or explain why Plaintiff has been unable to serve

Defendant Madero Holdings, S.A. de C.V. (“Defendant”).

      Plaintiff attempted to serve Defendant at two different service addresses for

Defendant, which were previously known to be used by Defendant. (See Declaration

of Michael Shin at ¶¶ 5, 7-8). Defendant was not found at either location. (Id. at ¶¶

7-8). Plaintiff has searched for other addresses where Defendant may be served but

has not located anything. (Id. at ¶ 9). Because Defendant’s address is unknown,

Plaintiff has been unable to locate and serve Defendant through conventional means.

Thus, Plaintiff filed a Motion for Service by Publication and Memorandum of Law
        Case 1:19-cv-00286-SDG Document 12 Filed 12/26/19 Page 2 of 2




in Support of Plaintiff’s Motion for Service by Publication. Therein, Plaintiff

describes the diligent efforts it has taken to locate and serve Defendant.

      Respectfully submitted this 26th day of December, 2019.

                                       /s/ Michael J. King
                                       Michael J. King
                                       Georgia Bar No. 421160
                                       kingm@gtlaw.com
                                       Attorney for Plaintiff
                                       UnderSea Recovery Corporation


GREENBERG TRAURIG, LLP
Terminus 200, Suite 2500
3333 Piedmont Road, N.E.
Atlanta, Georgia 30305
Tel: (678) 553-2100




                                          2
